 Case 2:19-cv-00310-JRG Document 34 Filed 02/18/20 Page 1 of 4 PageID #: 203



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

GREE, INC.,                                      §
                                                 §
                Plaintiff,                       §        Case No.: 2:19-cv-00310-JRG-RSP
                                                 §
         v.                                      §
                                                 §        JURY TRIAL DEMANDED
SUPERCELL OY,                                    §
                                                 §
                Defendant.                       §


                       JOINT MOTION FOR ENTRY OF ESI ORDER

         Plaintiff and Defendant respectfully request that the Court enter the proposed ESI Order

attached hereto. The Parties have met and conferred and agree upon all aspects of the proposed

order.

Dated: February 18, 2020                             Respectfully submitted,

                                                      /s/ Steven D. Moore
                                                     Melissa R. Smith
                                                     (Texas State Bar No. 24001351)
                                                     GILLAM & SMITH LLP
                                                     303 S. Washington Ave.
                                                     Marshall, Texas 75670
                                                     Telephone: (903) 934-8450
                                                     Facsimile: (903) 934-9257
                                                     Email: melissa@gillamsmithlaw.com

                                                     Steven D. Moore
                                                     (CA Bar No. 290875)
                                                     Taylor Pfingst
                                                     (CA Bar No. 316516)
                                                     KILPATRICK TOWNSEND &
                                                     STOCKTON LLP
                                                     Two Embarcadero Center, Suite 1900
                                                     San Francisco, CA 94111
                                                     Telephone:      415 576 0200
                                                     Facsimile:      415 576 0300
                                                     Email: smoore@kilpatricktownsend.com
                                                     Email: tpfingst@kilpatricktownsend.com
Case 2:19-cv-00310-JRG Document 34 Filed 02/18/20 Page 2 of 4 PageID #: 204




                                      Norris P. Boothe
                                      (CA Bar No. 307702)
                                      KILPATRICK TOWNSEND &
                                      STOCKTON LLP
                                      1080 Marsh Road
                                      Menlo Park, CA 94025
                                      Telephone: 650-326-2400
                                      Facsimile: 650-326-2422
                                      Email: nboothe@kilpatricktownsend.com

                                      John C. Alemanni
                                      (NC Bar No. 22977)
                                      Taylor Higgins Ludlam
                                      (NC Bar No. 42377)
                                      KILPATRICK TOWNSEND &
                                      STOCKTON LLP
                                      4208 Six Forks Road
                                      Raleigh, NC 27609
                                      Telephone: (919) 420-1700
                                      Facsimile: (919) 420-1800
                                      Email: jalemanni@kilpartricktownsend.com
                                      Email: taludlam@kilpatricktownsend.com

                                      Michael T. Morlock
                                      (GA Bar No. 647460)
                                      1100 Peachtree Street, NE
                                      Suite 2800
                                      Atlanta, Georgia 30309
                                      Telephone:      (404) 815-6500
                                      Facsimile:      (404) 815-6555
                                      Email: mmorlock@kilpatricktownsend.com

                                      Alton L. Absher III
                                      (NC Bar No. 36579)
                                      1001 West Fourth Street
                                      Winston-Salem, NC 27101
                                      Telephone:      (336) 607-7300
                                      Facsimile:      (336) 607-7500
                                      Email: aabsher@kilpatricktownsend.com


                                      Attorneys for Plaintiff GREE, Inc.




                                   -2-
Case 2:19-cv-00310-JRG Document 34 Filed 02/18/20 Page 3 of 4 PageID #: 205




                                       /s/ Jessica M. Kaempf
                                      Geoffrey Robert Miller
                                      (Texas State Bar No. 24094847)
                                      FENWICK & WEST LLP
                                      902 Broadway, Suite 14
                                      New York, NY 10021
                                      Telephone: 650.988.8500
                                      Facsimile: 650.938.5200
                                      Email: gmiller@fenwick.com

                                      Michael J. Sacksteder (Admitted E.D. Texas)
                                      Bryan A. Kohm (Admitted E.D. Texas)
                                      FENWICK & WEST LLP
                                      555 California Street
                                      San Francisco, California 94104
                                      Telephone: 415.875.2300
                                      Facsimile: 415.281.1350
                                      Email: msacksteder@fenwick.com
                                      bkohm@fenwick.com

                                      Jessica M. Kaempf (Admitted E.D. Texas)
                                      FENWICK & WEST LLP
                                      1191 Second Ave., 10th Floor
                                      Seattle, Washington 98101
                                      Telephone: 206.389.4510
                                      Facsimile: 206.389.4511
                                      Email: jware@fenwick.com
                                      jkaempf@fenwick.com

                                      Deron R Dacus
                                      Shannon Marie Dacus
                                      The Dacus Firm, PC
                                      821 ESE Loop 323
                                      Suite 430
                                      Tyler, TX 75701
                                      Telephone: 903.705.1117
                                      Facsimile: 903.581.2543
                                      ddacus@dacusfirm.com
                                      sdacus@dacusfirm.com

                                      Attorneys for Defendant Supercell Oy




                                   -3-
Case 2:19-cv-00310-JRG Document 34 Filed 02/18/20 Page 4 of 4 PageID #: 206



                             CERTIFICATE OF SERVICE

      I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served on February 18, 2020, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3).

                                                 /s/ Steven D. Moore
                                                 Steven D. Moore




                                           -4-
